Citation Nr: 0945251	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative 
disease of the lumbar spine.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected depressive disorder.  

4.  Entitlement to a rating in an increased disability rating 
for a post lumbar puncture headache disorder, currently rated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to 
October 1994.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In part, the September 2004 rating 
decision granted service connection for a depressive 
disorder, and assigned a 30 percent evaluation effective from 
October 23, 2003.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in June 2009.  At that 
time, the Veteran submitted additional evidence with a waiver 
of RO jurisdiction.  A copy of the hearing transcript 
(transcript) is of record and has been reviewed.

The issues of entitlement to service connection for 
degenerative disease of the cervical and lumbar spines and 
entitlement to a rating in excess of 10 percent for a post 
lumbar puncture headache disorder being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

For the entire initial rating period from October 23, 2003, 
the competent medical evidence of record indicates that the 
Veteran's service-connected depressive disorder has not been 
manifested by social and occupational impairment, with 
reduced reliability and productivity.  


CONCLUSION OF LAW

For the entire initial rating period from October 23, 2003, 
the criteria for a disability rating in excess of 30 percent 
for the service-connected depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, 
because service connection, an initial rating, and effective 
dates have been assigned for the service-connected depressive 
disorder now addressed on appeal, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claimant was provided the opportunity to 
present pertinent evidence as well as testimony.  In sum, 
there is no evidence of any VA error in assisting the Veteran 
that reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.

Factual Background

The report of a February 2004 VA mental disorders examination 
shows that the Veteran reported no history of mental health 
treatment.  Most of his depressive feelings related to his 
physical health problems.  He did complain of feelings of 
hopelessness due to his other health problems.  Examination 
showed the Veteran's memory to be intact.  He was oriented in 
all spheres.  Thought process production was spontaneous, 
though overabundant with unnecessary detail.  No suicidal or 
homicidal ideation was present.  He also had no delusions.  
Concentration was intact.  Depressive disorder secondary to 
meningitis was diagnosed.  A global assessment of functioning 
(GAF) score of 55 was provided.  

The Veteran was recently afforded a VA mental disorders 
examination in February 2009.  He complained of problems 
sleeping.  He added that he had been employed at a VA 
hospital since 2005.  He did note he had ideas of suicide but 
added he was unlikely to carry out such an act.  He was 
oriented times four.  Memory, both long and short term, was 
intact.  Neither cognitive nor thought disorders were 
present.  Speech was normal.  The Veteran reported not 
experiencing delusions, hallucinations, or panic attacks.  
The examiner commented that the Veteran was able to meet the 
demands of everyday living.  He described the Veteran's 
symptoms as moderate to severe and added the Veteran could 
successfully maintain a full time job.  Major depressive 
disorder secondary to chronic pain was diagnosed.  Social 
isolation was also diagnosed.  A GAF score of 52 was 
provided.  

The Veteran testified at a hearing in June 2009 before the 
undersigned that his service-connected depressive disorder 
had "severely worsened" since his last examination 
[conducted in February 2009].  See page 10 of transcript.  
His representative stated that the Veteran was having 
employment and social problems, and that he had severe sleep 
problems, for which medications provided no relief.  The 
representative requested that a new VA examination be 
ordered, because, as previously mentioned, the Veteran's 
symptoms had worsened since February 2009.  It was added that 
efforts to change jobs by the Veteran were impeded by his 
psychiatric problems.  See page 11 of transcript.  The 
Veteran added that he was isolated from his children, and 
that his depression and headaches caused him to have an 
adverse affect on his daily activities.  See page 12 of 
transcript.  

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the September 2004 rating decision now on appeal, service 
connection for a depressive disorder was granted; a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
(Code) 9434 (major depressive disorder) was assigned, 
effective on October 23, 2003.  The 30 percent rating has 
since remained in effect.

Under 38 C.F.R. § 4.130, Code 9434, a 30 percent evaluation 
is warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Code 9434 
(2009).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994) (DSM-IV).


Analysis

After considering the entire record, including the Veteran's 
hearing testimony in June 2009 and the medical evidence, to 
include the examination reports, the Board finds that the 
service-connected depressive disorder does not warrant a 
rating in excess of 30 percent at any time from October 23, 
2003.  In this regard, from October 23, 2003, the medical 
evidence of record fails to demonstrate that the criteria set 
out in 38 C.F.R. § 4.130 (Code 9434), and necessary for the 
assignment of a 50 percent (or higher) rating, had been met.  

Of particular note, review of the February 2004 VA mental 
disorders examination report shows that the Veteran reported 
never previously having been afforded treatment for 
psychiatric problems.  Also, both this report and the 
February 2009 VA mental disorders examination report fail to 
demonstrate that the Veteran suffered from symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking.  The Board 
does acknowledge that the Veteran testified in June 2009 that 
he was experiencing difficulty concerning his motivation and 
mood, particularly as it related to his trying to obtain a 
new job.  He was, however, fully employed.  

The Board is also mindful of the argument presented at the 
June 2009 hearing, at which time it was claimed that since 
the Veteran's depressive disorder had "severely worsened" 
since his having been afforded a VA mental disorders 
examination in February 2009, a new examination was 
indicated.  Here, the Board finds that the February 2009 VA 
examination was in fact adequate for rating purposes and 
observes that, since this examination was conducted, the 
medical record shows no treatment afforded the veteran for 
psychiatric-related complaints.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  See also Sklar v. Brown, 5 Vet. App. 
140 (1993) (The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings).  
The preponderance of this evidence simply does warrant the 
assignment of a rating in excess of 30 percent for the 
Veteran's depressive disorder, at any time since October 23, 
2003.  Also, in the course of the two above-mentioned VA 
psychiatric examinations, GAF scores of 55 and 52, 
respectively, were provided.  These both, at worst, 
contemplate the presence of moderate symptoms.  See DSM-IV.

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, as concerning the Veteran's service-connected 
depressive disorder now being addressed in an appellate 
review capacity, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to this service-connected disorder, or frequent periods 
of hospitalization.  With respect to hospitalization, there 
has been none.  For these reasons, the Board finds that 
referral of the Veteran's depressive disorder for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.




ORDER

From October 23, 2003, an initial rating in excess of 30 
percent for the service-connected depressive disorder is 
denied.  


REMAND

The Veteran asserts that service connection should be granted 
for his claimed cervical and lumbar spine degenerative 
disease.  He essentially argues that as a result of his 
involvement in an in-service motorcycle accident he developed 
both of these two claimed disorders.  

Review of the Veteran's service treatment records shows no 
sign of spine problems at his June 1987 enlistment 
examination.  He complained of low back pain in November 
1988, but denied injury.  In June 1989, an X-ray report shows 
that the Veteran's abdomen was examined following his 
involvement in a motorcycle accident, after which he had 
blood in his urine.  The Veteran later, in February 1990, 
complained of radiating low back pain.  A September 1992 
Inpatient Treatment Record Cover Sheet also mentions the 
Veteran's involvement in a motorcycle accident two years 
earlier.  A July 1993 Physical Profile Record shows a 
diagnosis of acute cervical spine strain.  The Veteran, as 
also shown on a July 1993 consultation sheet, was treated for 
a neck injury incurred as a result of wrestling in a swimming 
pool.  Cervical muscle spasm was diagnosed.  The Board also 
notes that the Veteran's representative, in the course of the 
June 2009 Board hearing, commented specifically as to service 
treatment records which showed treatment afforded the Veteran 
for his cervical and lumbar spine segments during his 
military service.  See page three of transcript.  

As part of a VA spine examination conducted in March 1995 low 
back strain was diagnosed.  The report also included 
discussion of the Veteran's involvement in an in-service 
motorcycle accident.  

A May 2004 private examination report includes clinical 
findings of degenerative disease of the cervical spine and 
lumbar spine.  Subsequently dated medical records, including 
private records, denote treatment afforded the Veteran for 
back-related problems.  

The Veteran was afforded a VA spine examination in November 
2007; the examiner commented that he did not have access to 
the Veteran's claims folder.  The Veteran indicated his first 
cervical and lumbar spine symptoms occurred following his 
involvement in a motorcycle accident in 1989.  Later that 
same day, the examiner, as noted as part of an addendum 
report, indicated that he had had an opportunity to review 
the Veteran's claims folder.  He commented that while he 
could not comment on his review of "all of the" Veteran's 
service treatment records, his review of the record failed to 
reveal any mention of the Veteran's involvement in an in-
service motorcycle accident.  As noted above, this is clearly 
demonstrated by review of the available service treatment 
records.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in- 
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the 
Veteran was given the above-discussed VA medical examination 
in conjunction with this claim in November 2007, with an 
addendum report, also in November 2007.

The Court, however, has also held that a medical examination 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

The Veteran, as noted, contends that his claimed back 
disorders (cervical and lumbar) are related to his military 
service, and, at least in part, to his motorcycle accident 
incurred during that time.  The November 2007 VA examination 
addendum shows that the physician opined that the Veteran's 
current cervical and lumbar spine disorders were not caused 
by or related to his military service.  The examiner appears 
to have based his opinion, at least in part, upon the premise 
that the Veteran had not been involved in a motorcycle 
accident during his period of active service.  He obviously 
was.  Therefore, the Board finds that the November 2007 
medical opinion is inadequate.  Green.

The Board finds that an examination of the Veteran and a full 
review of the Veteran's service treatment records and claims 
file by a physician or other medical personnel with 
orthopedic expertise for purposes of a medical opinion would 
be helpful in deciding the appellant's claims for service 
connection for degenerative disease of the cervical and 
lumbar spine degenerative disease.  Therefore, the Veteran 
should be afforded another VA examination in order to 
determine whether the Veteran's currently diagnosed cervical 
and lumbar spine disorders, to include degenerative disease, 
were first manifested or are otherwise related to his active 
military service, taking into account the symptoms he has 
displayed.  The examiner should take into account the 
Veteran's entire medical history (to include his confirmed 
history of an in-service motorcycle accident), address his 
contentions, and provide a complete rationale for any opinion 
provided.

The Veteran also contends that the evaluation currently 
assigned to his service-connected post lumbar puncture 
headache disorder does not accurately reflect the severity of 
the condition.

The September 2004 rating decision continued the previously 
assigned (originally granted in October 1995; the Veteran did 
not appeal) 10 percent rating for the Veteran's service-
connected post lumbar puncture headache disorder.  The 10 
percent rating is pursuant to Codes 8199-8100.  There is no 
Code in the Rating Schedule dedicated to the evaluation of 
post lumbar puncture headaches.  See 38 C.F.R. § 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99").  
Therefore, that disorder is rated under the criteria for 
migraine headaches, a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.124a, Code 8100.

A January 2004 private examination report, from the Desert 
Pain Institute, shows that the Veteran complained of 
headaches.  He complained of constant, though waxing and 
waning, headaches.  He took Percocet for pain management.  He 
complained of trouble sleeping due to his headaches.  Chronic 
headaches with a history of aseptic meningitis was diagnosed.  
The examiner commented that there appeared to be a functional 
overlay to the Veteran's problems.  

The Veteran was afforded a VA neurological disorders 
examination in March 2004.  The Veteran's headaches were 
noted to fluctuate, being worse in the winter time.  
Different treatment sources were cited.  These treatments 
reportedly were adequate to allow the Veteran to work full 
time and go to night school.  The examiner suspected that a 
substantial underlying depressive symptomatology may account 
for a substantial amount of the Veteran's symptomatology.  
Despite this, the examiner opined that the Veteran was 
functioning on a relatively normal basis.  

A June 2007 private medical records from the Arizona Pain 
Clinic shows that the Veteran reported daily constant 
headaches, for which he took certain prescribed medications.  

A private January 2009 medical report on file, from Arizona 
Pain Specialists, shows that the Veteran indicated that his 
headaches were both less frequent and less severe.  Chronic 
daily headaches were diagnosed.  
A VA examination was also conducted in February 2009, in 
order to evaluate the Veteran's service-connected headaches 
disorder.  Review of this examination report shows that the 
Veteran was currently employed on a full time basis.  He 
reported that in the past year he had missed four weeks of 
work, due to pain related to his headaches, and neck and back 
pain.  The Veteran complained of daily and constant 
headaches, with throbbing on the left side.  Prescribed 
medications were listed as providing pain relief.  Moderate 
to severe functional impairment was noted to be associated 
with the Veteran's headaches, in terms of his performing 
chores, exercise, recreation, and travel.  The examiner 
reiterated that the Veteran had missed about one month of 
work [in the past year] due to his headaches.  Chronic post 
lumbar puncture headaches was supplied as a diagnosis.  

At his June 2009 hearing the Veteran testified that he 
continued to have constant headaches, on a daily basis.  His 
headaches were noted to cause him to use more sick leave than 
he had.  See page 14 of transcript.  Also concerning his 
headaches, the Veteran claimed that when he suffered from 
attacks, he experienced irritability to light, became 
nauseated, and had to be in a dark place.  Id.  

Under Diagnostic Code 8100, under which the RO has rated the 
Veteran's headaches, migraine headaches are evaluated 
pursuant to 38 C.F.R. § 4.124a.  Under this Code, a 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent disability rating is assigned 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The Rating Schedule does not define "prostrating," nor has 
the Court.  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

In this regard, the Veteran seems to take exception with the 
adequacy of the February 2009 VA examination, which 
contemplated the severity of his headaches disorder.  See 
pages 13 through 15 of transcript.  His representative 
appears to be arguing that the examiner in 2009 did not 
sufficiently document the frequency of the Veteran's 
"prostrating" headaches.  The Board agrees.  While the 
examiner noted as part of the examination report that the 
Veteran had missed four weeks of work in the past 12 months, 
the cause of this lost work time was attributed to the 
Veteran's headaches, as well as to his neck and back pain.  

The Board is of the opinion that, as the February 2007 
examination findings are not sufficient to adequately rate 
the Veteran's service-connected post lumbar puncture 
headaches disorder, another VA examination need be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination before an 
appropriate medical examiner with 
orthopedic expertise to determine the 
nature and etiology of the Veteran's 
claimed cervical and lumbar spine 
disorders, to include, for both, 
degenerative disease.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's diagnosed back disorders (both 
cervical and lumbar, and including 
degenerative disease) were first 
manifested during, were aggravated by, or 
are in any way related to the Veteran's 
active military service (to include his 
involvement in an in-service motorcycle 
accident.  

All indicated testing should be 
conducted.  The Veteran's claims folder, 
including a copy of this Remand, should 
be available to and reviewed in 
conjunction with the exam.  Reasons and 
bases for all opinions expressed should 
be provided and a discussion of the 
Veteran's documented medical history and 
his assertions regarding symptoms 
experienced in service would be helpful 
to the Board.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

2.  The RO should also arrange for the 
Veteran to undergo a VA neurological 
examination, by an appropriate physician.  
The entire claims file, to include a copy 
of this Remand, must be made available to 
and reviewed by the physician designated 
to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Following completion of the examination, 
the physician should offer an opinion as 
to whether the Veteran suffers from:

a.)  very frequent, completely 
prostrating and prolonged attacks which 
are productive of severe economic 
inadaptability;

b.)  characteristic prostrating attacks 
occurring on average once a month over 
the past several months; or 

c.)  characteristic prostrating attacks 
averaging one in 2 months over the last 
several months.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


